Adopting the statement of the case as set forth in the opinion of a majority of this court, the writer hereof is constrained to dissent from the conclusions reached by the court for the following reasons:
It was clearly decided in the case of Ritz v. City of Austin,1 Tex. Civ. App. 455, 20 S.W. 1029, that, under clause 2, art. 3017, of the Revised Statutes of Texas an action for damages would not lie against a corporation, and that the word "another," as used in said clause 2, was intended to mean and did mean another natural "person," and did not include an "artificial" person or corporation. Which principle was later followed and reaffirmed in the case of Searight v. City of Austin, 42 S.W. 857, by this court; in which two cases writs of error were denied by our Supreme Court. It does not seem clear, however, that the precise question raised herein was raised in the Searight Case. It appears, then, from the face of the decision that our Supreme Court approved the principle laid down in the Ritz Case, and held that the word "person" and "another," as used in said clause 2, art. 3017, are used and employed in their popular sense, and mean an individual and not an artificial person. In a later case, however, than the Ritz Case, viz., Flemming v. Loan Agency, 87 Tex. 238, 27 S.W. 126, 26 L.R.A. 250, our Supreme Court modified the effect of the decision in the Ritz Case, and decided, in effect, that the word "another," as employed in said clause 2, art. 3017, was not limited to natural persons only but did include private corporations, which construction has since been followed and reaffirmed in a number of cases, so that it may be justly assumed that the law is definitely settled in this state that, under said clause 2, art. 3017, of the Revised Statutes of 1895, an action will now lie against a private corporation when the death of any person is caused by its wrongful act, negligence, unskillfulness, or default. It further appears, too well settled to admit of controversy, that a municipal corporation — a city, for example — acts in a twofold capacity. "Certain functions are conferred upon it in the interest of the public at large, and certain others for the peculiar advantage of its own inhabitants. For the unlawful acts of its officers in performing functions of the former class, the corporation is held, as a rule, not to be responsible; but, for their torts in discharging duties of a purely corporate character, the corporation is liable. White v. City of San Antonio, 94 Tex. 313, 60 S, W. 426; *Page 935 
City of Galveston v. Posnainsky, 62 Tex. 118, 50 Am.Rep. 517, and numerous cases therein cited."
It is not deemed necessary in deciding this case to follow the reasoning of the various courts by which they have arrived at the conclusion that a municipal corporation — a city for example — is held liable for a failure to keep its streets, sidewalks, and bridges in repair. Suffice it to say, in the language of Mr. Justice Gaines in the case of White v. City of San Antonio, 94 Tex. 316,60 S.W. 427, "as to the liability of cities for the negligence of its officers in opening and maintaining its streets there is some contrariety of opinion though it is held, as we think, by the great weight of authority, that they are so liable." It would seem, then, that if a municipal corporation — a city for example — incorporated under the general laws of Texas, is to be held liable for damages for neglect of corporate duty in failing to keep its streets, sidewalks, and bridges in repair, it must follow that such duty appertains to it in its character as a private corporation, and the exercise of such duty is not a governmental function.
Hence it is clear that it is the character, purpose, and object of the act done or duty neglected that determines whether a municipal corporation — a city — is or is not exempt from liability for wrongful acts or negligence causing injury, and not the mere fact of incorporation as a municipality vel non.
In the discharge of certain involuntary duties under the terms of its charter, an incorporated city may perform functions that are governmental and essentially public in character, and would enjoy immunity from liability for negligence in the performance thereof. While the same city may voluntarily assume optional duties under its charter that are essentially private in object, scope, and character, in which latter event such city would act in the capacity of a private corporation, and would be held responsible for damages resulting from its negligence, wrongfulness, or default as such, and could not and should not be permitted by the law to invoke, as a shield from liability for acts or defaults committed in furthering its private interest, the mere fact that at the time of the act or default complained of it was also invested with other powers, functions, and duties essentially public. We understand that the reason for the rule exempting municipal city corporations from liability for acts or negligence of their officers is based on the theory that such corporation, while in the discharge of governmental functions, is a part of the state government, and as such may not be sued without the consent of the state; but when, in a particular case, the pleadings disclose that the act or failure of duty complained of does not come within the purview of a governmental function, then the maxim that, when the reason for the rule fails, the rule also will fail applies.
If the act or omission of duty causing the alleged injury is shown by the pleadings to be of the class denominated as a governmental function, a different question would be before us; but where, as in this case, the petition specifically complains of an act and a failure of duty which our Supreme Court holds in repeated decisions to be of a character pertaining to private corporations, it would seem that the defendant, for the purposes of this case, has elected to act and did act as a de facto private corporation in erecting the bridge complained of, and in failing to keep same in repair, as alleged. And it is the opinion of the writer that the petition states a good cause of action, and that the demurrers addressed thereto in the district court of Brown county should have been overruled, and that the judgment of the district court of Brown county should be reversed, and this cause remanded for trial in said court. *Page 1177